Perlin, C. J. Claimant seeks to recover payment from respondent based on a Physician’s Statement of Services Rendered on behalf of one Cora Ann Bruyn. Claimant alleges that he has made demand for such payment, but was refused on the grounds that the funds appropriated for the Illinois Department of Public Aid had lapsed. A Departmental Report submitted to the Attorney General states that “Claimant is justly entitled to the payment of $25.00.” A stipulation filed herein states that “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $25.00.” It appears that the sole reason for nonpayment of the statement rendered was the lapse of the appropriation. Claimant, A. S. Moe, is, therefore, hereby awarded the sum of $25.00.